Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT/COMMENTS
Examiner’s amendment:
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eugene Perez on 6/6/2022.
The application has been amended as follows:
Claims 1, 2, 5 and 6 have been replaced by:
1. (Currently Amended) A method of inducing an immune response in a cancer patient, said method comprising administering an effective amount of an immunity-inducing agent to said cancer patient;
wherein said immunity-inducing agent comprises, as an active ingredient, 
 comprising or consisting of the amino acid sequence of SEQ ID NO: 8, 4, or 10


wherein the cancer is a CSPG5 expressing cancer. 
 
2. (Currently Amended) The method of inducing immunity according to claim 1, wherein the polypeptide having immunity-inducing activity is a polypeptide consisting of the amino acid sequence of SEQ ID NO: 8, 4, or 10

5. (Currently Amended) A method of treating cancer, said method comprising administering a pharmaceutical composition comprising an immunity-inducing agent and a pharmaceutically acceptable carrier to a subject in need thereof;
wherein said immunity-inducing agent comprises, as an active ingredient, 
 comprising or consisting of the amino acid sequence of SEQ ID NO: 8, 4, or 10


wherein the cancer is a CSPG5 expressing cancer. 
 
6. (Currently Amended) The method of treatment according to claim 5, wherein the polypeptide having immunity-inducing activity is a polypeptide consisting of the amino acid sequence of SEQ ID NO: 8, 4, or 10

Claims 1-6 and 8-11 are allowed.

Rejoinder:
  Method of treating a CSPG5 expressing cancer comprising administering a polypeptide comprising or consisting of the amino acid sequence of SEQ ID NO: 8, 4 or 10 (claims 5-6 and 8-11) have been allowed.  Applicant requested a rejoinder of withdrawn claims 1-4 and amended the claims to a method of inducing immune response in a patient with CSPG5 expressing cancer comprising administering the same materials as set forth in claim 5.  Based on the MPEP § 821.04(b) and in view of currently allowed claims 5-6 and 8-11 as set forth above, the office decides to rejoin claims 1-4 for examination for patentability in accordance with 37 C.F.R. 1.104.

Examiner’s statement of reasons for allowance: 
A) The 102 and 103 rejections have been withdrawn in view of the claim amendment;
B) The prior art does not anticipate, teach or suggest the novel method of treating CSPG5 expressing cancer or inducing immune response in a patient with CSPG5 expressing cancer with the polypeptide comprising or consisting of SEQ ID NO: 8, 4 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:00am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642